Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Priority is granted to January 30, 2019.
Applicant’s election without traverse of Group I, claims 21-40, in the reply filed on 8/4/22 is acknowledged.  Please inform the examiner of any related cases, pending, allowed, or abandoned.  It is noted that PEGylated uricase is also known as pegloticase or Krystexxa™.  Regarding the claimed dosing schedules, that for uricase is conventional and described the same as claimed in many of the references cited herein.  The dosing of AZA is also conventional and would be appropriately adjusted according to specific needs, TPMT levels, and other factors, all of which are well known for this drug which has been available since 1957.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berhanu.
Berhanu (Seminars in Arthritis and Rheumatism) entitled "Pegloticase Failure and a Possible Solution" teaches in the abstract, pegloticase with azathioprine as an adjunct immunosuppressive therapy for gout to reduce developing anti-drug antibodies to pegloticase.  On page 756 first full paragraph, methylprednisolone succinate was coadministered with each infusion along with prednisone.  Dosing of AZA is discussed and would depend on many different factors.
The claims differ from Berhanu in that they specific dose regimens.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to dose both pegloticase and AZA within the bounds of that claimed because pegloticase has been marketed for more than ten years and the dosing claimed is conventional.  Regarding the dosing of AZA, it has long been available and used for reducing antibody formation to many biologic drugs, where the dosing claimed is within the standard ranges.  No novelty is seen in the claimed dosing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29, 34, 36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 28 line 4 "protein" is not understood in context.  Claim 29 fails to further limit claim 28 from which it depends.  Claim 34 is unclear as to what occurs to a patient not receiving the uricase.


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kent (2020/0237881 and 2020/0237880) are related cases.
Assadi (J of Nephrology) teaches treating gout with steroids, pegloticase, and AZA.
Tutton (Pharmacogenomics) teaches issues with pegloticase.
Wuthrich (Swiss Medical Weekly) teaches administering pegloticase 8 mg every 2 weeks.
Hershfield (Arthritis Research and Therapy) teaches immune response issues and dosing of pegloticase.  Prednisone was administered to minimize infusion reactions. 
Kent (WO 2018/089808) teaches administering prednisone and uricase.
Rosario-Jansen (10,823,727) teaches dosing of uricase.
Brigham (J of the American Society of Nephrology) teaches treating gout and immunosuppression. 
Milgroom (J of the American Society of Nephrology) teaches treating gout and immunosuppression.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655